Title: Joseph Slaughter to Thomas Jefferson, 2 September 1812
From: Slaughter, Joseph
To: Jefferson, Thomas


          Dr Sir September 2nt 1812
          I am willing to attend on Monday next at Aney Place you will name for the purpose of Taking depositionsI have Some Business at your Smiths Shop Tomorow and will Call and se you
           Capt William Irvine is near new London Joel Leftwich David Sanders & Jabas Leftwich if notice is given to take the depositions in new London that will be out of this County I am
          your Hb stJoseph Slaughter
        